Case 2:20-cv-10540-JVS-JEM Document 51-1 Filed 12/07/20 Page 1 of 6 Page ID #:595
Case 2:20-cv-10540-JVS-JEM Document 51-1 Filed 12/07/20 Page 2 of 6 Page ID #:596
Case 2:20-cv-10540-JVS-JEM Document 51-1 Filed 12/07/20 Page 3 of 6 Page ID #:597
Case 2:20-cv-10540-JVS-JEM Document 51-1 Filed 12/07/20 Page 4 of 6 Page ID #:598




                                EXHIBIT 1
        Case
12/4/2020              2:20-cv-10540-JVS-JEM Document
                                                   Items51-1
                                                         for sale Filed   12/07/20
                                                                  by theperfectpart | eBay Page 5 of 6 Page ID #:599

   Hi Christopher!                                                                                          Sell   Watchlist        My eBay



                                    Search for anything                                                   All Categories


                                                                                                                            Include description
                                            Items for sale from theperfectpart (436135      )        |   Saved




  Categories
                                               All Listings   Auction   Buy It Now                                      Sort: Best Match          View:
  Cell Phones, Smart Watches &
  Accessories
                                             5,195 results       Save this search
   Cell Phone Cases, Covers & Skins
   Cell Phone & Smartphone Parts
   Cell Phone Cables & Adapters
                                                                                     KN95 Protective 5 Layers Face Mask Disposable Mouth
                                                                                     Cover PM2.5 Respirator BFE
   Cell Phone Screen Protectors
   More
                                                                                     100% GB2626! REAL ✔ BFE 95% ✔ USA SELLER ✔ IN STOCK
                                                                                     Brand New
  Computers, Tablets & Network
  Hardware
                                                                                     $9.59 to $379.59
   Other Tablet & eReader                                                            Buy It Now
   Accessories
                                                                                     Free shipping
   Tablet & eReader Cases, Covers
   & Keyboard Folios                                                                 Free returns
   More                                                                              553+ Sold

  Sporting Goods
   Fit Tech Parts
                                                                                     10/20/50 Face Mask Mouth Cover Surgical MEDICAL Dental
  Video Games & Consoles
                                                                                     Disposable 3-PLY Earloop
   Video Game Controllers
                                                                                     SHIPS SAME DAY TODAY - FILTERS 99% - ATSM LEVEL 3 GRADE
   Video Game Bags, Skins & Travel
                                                                                     Brand New
   Cases
   Video Game Replacement Parts &
   Tools
                                                                                     $6.89 to $1,449.89
   More                                                                              Buy It Now
                                                                                     Free shipping
  Jewelry & Watches
                                                                                     1,567+ Sold
   Wristwatch Bands
   More

  See all categories

                                                                                     10-Pack Face Shield Reusable Washable Protection Cover
  Format                          see all                                            Face Mask Anti-Splash USA
      All Listings                                                                   100% CLEAR ✔ PROTECTION ✔ REUSABLE ✔ IN STOCK TODAY
      Auction                                                                        Brand New
      Buy It Now
                                                                                     $11.89
  Guaranteed Delivery             see all                                            Buy It Now
                                                                                     Free shipping
      No Preference
                                                                                     Free returns
      1 Day Shipping
      2 Day Shipping                                                                   Watch
      3 Day Shipping
      4 Day Shipping                                                                  Save up to 7% when you buy more


  Condition                       see all                                            50 PCS Face Mask MEDICAL Surgical Dental Disposable
                                                                                     ASTM LEVEL 3 Mouth Cover Ear
      New    (5,182)

      Used   (13)                                                                    99%+ FILTRATION! - LAB TESTED! - ASTM LEVEL 3 APPROVED!
                                                                                     Brand New
  Price
                                                                                     $11.39
      Under $8.00
                                                                                     Buy It Now
      Over $8.00
                                                                                     Free shipping
  $           to $                                                                   Free returns
                                                                                       Watch
  Item Location                   see all
      Default                                                                         Save up to 7% when you buy more
      Within


https://www.ebay.com/sch/theperfectpart/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                1/11
        Case
12/4/2020                2:20-cv-10540-JVS-JEM Document 51-1    Filed on
                                                          theperfectpart 12/07/20
                                                                           eBay   Page 6 of 6 Page ID #:600
 Hi Christopher!                                                                                                                                                                        Sell      Watchlist         My eBay



                                         Search for anything                                                                                                                           All Categories



theperfectpart's profile



                                                           theperfectpart (436134              )                                                                      Items for sale           Visit store         Contact
                                                           100% positive feedback

                                                                                                                      We offer only the best products of Apple, Samsung, and other smart devices
                                                                Saved




                                 Feedback ratings                                                                                                                                                        See all feedback

                                                  205,355 Item as described                        246,520           2,178            5                              Fast shipping great seller!!!
                                                                                                                                                                     Nov 29, 2020
                                                  201,529 Communication                       Positive         Neutral            Negative
                                                  208,204 Shipping time
                                                  216,711 Shipping charges                           Feedback from the last 12 months



                              11,629 Followers | 32 Reviews | Member since: Nov 03, 2004 |         United States



Items for sale(5195)




  10 Pack Adult P...                                Multi-Purpose 2...                              Trump 2020 Face...                                  Trump 2020 Face...                                    Trump 2020 Face...
  US $5.95                              6d left     US $22.79                       6d left         US $3.89                              7d left       US $3.89                            7d left           US $3.89




Reviews (32)                                                                                                                                                                                                                         S



                  OEM Earpiece Ear Piece Speaker                                                    OEM USB Charging Port Dock Mic                                                        OEM White Glass Touch Screen D
                  Replacement Repair Part for iPhone 6S                                             Headphone Flex Cable for iPhone 6 PLUS                                                W/ Home Button Assembly iPad 3
                  Plus 5.5"                                                                         5.5" White                                                                            Tools

                                                           Dec 16, 2016                                                                          Dec 16, 2016                                                                        S

  Best replacement for sale                                                        Thank you again!                                                                        Awesome!
  thanks again!                                                                    Best replacement part i found! thanks                                                   WORKED LIKE A CHARM




  0 of 1 found this helpful




  About eBay       Announcements           Community     Security Center    Resolution Center        Seller Center     Policies     Affiliates      Help & Contact      Site Map


  Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice


https://www.ebay.com/usr/theperfectpart?_trksid=p2047675.l2559                                                                                                                                                                     1/2
